Citation Nr: 1605403	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  14-20 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran and His Spouse




ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1972 to May 1977.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2015, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss began during, and continued since, his active duty service.

2.  The Veteran's tinnitus began during, and continued since, his active duty service.





CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking entitlement to service connection for bilateral hearing loss and tinnitus.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Under the regulations hearing impairment constitutes a disability for VA purposes when auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court of Appeals for Veterans Claims (Court) has held that the "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss." Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Recent medical records, including the results from the June 2013 VA examination, reflect the Veteran currently has bilateral hearing loss under VA regulations and tinnitus.  See 38 C.F.R. § 3.385.  Accordingly, the presence of a current disability is established.

Additionally, the Veteran has testified that during his service his duties were as an aircraft mechanic and he was routinely exposed to very loud noises, including airplane engines.  The Veteran's DD 214 reflects his MOS was electronics mechanic and flight communication operator.  Accordingly, the Board finds the Veteran was exposed to very loud noises during service.

Therefore, the remaining question before the Board is whether the Veteran's in-service noise exposure caused his current bilateral hearing loss and tinnitus.

Service treatment records reflect that although the Veteran sought treatment for pain and build-up of wax in his ears, he did not otherwise report any difficulties hearing.  Instead, the results of audiometric testing conducted in July 1968, April 1971, April 1972, April 1973, June 1974, April 1976, August 1976, December 1976 and his April 1977 separation examination reflect that, although he experienced some degree of loss of hearing acuity, he did not have a hearing loss disability for VA purposes during active duty service.  See 38 C.F.R. § 3.385.  

The claims file also reflects the Veteran was exposed to very loud noises after his separation from active duty service, including his sixteen years of post-service employment at a manufacturing plant.

In June 2013, the Veteran was provided with a VA examination.  The examiner opined the Veteran's current hearing loss and tinnitus were less likely than not caused by his military noise exposure, and explained his service treatment records showed normal hearing at entrance and separation without any significant threshold shift during service.  

However, in May 2014 the Veteran's hearing acuity was evaluated by a private audiologist.  This audiologist opined it was "quite likely" that the Veteran's hearing loss and tinnitus began during his active duty service, as the type and degree of his hearing loss was consistent with noise-induced hearing loss.  Furthermore, in a January 2013 written statement, the Veteran asserted that his tinnitus began during service and has continued since. 

Therefore, the claims file includes one opinion in support of service connection, and one against.  However, VA regulations provide that if the evidence for and against the Veteran's claim is at the very least in relative equipoise, reasonable doubt will therefore be resolved in his favor.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Therefore, affording all benefit of doubt to the Veteran, the elements of service-connection have been met.  Accordingly, his appeal for service connection for bilateral hearing loss and tinnitus is granted.


ORDER

Service connection for bilateral hearing loss is granted, subject to the laws and regulations governing the award of monetary benefits.

Service connection for tinnitus is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


